DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The oil housed in the motor housing portion from claim 1 (Note: see the drawing amendment filed on June 30, 2021 in the parent case)
The inverter unit that covers the portion of the gear housing portion that houses the differential in the vertical direction from claim 13 (Note: element 8 is disclosed as being an inverter, but element 8 does not appear to cover any portion of the gear housing portion as shown in Figure 1)
The filter from claim 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, line 2, recites “the oil is feed into the gear housing portion” which is grammatically incorrect and should be changed to --the oil is fed into the gear housing portion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, lines 2-4, recites “a lower end portion of the portion of the gear housing portion that houses the differential” which is indefinite because it is unclear what the difference is between the lower end portion from claim 9 and the portion of the gear housing portion which houses the differential from claim 7, lines 2-3.  Are the two portions the same area?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2018-27003 A; see previously provided machine translation) in view of Ito (US 9,512,915 B2).
Regarding claim 1, Ishikawa et al. discloses a drive apparatus, comprising:
a motor (2);
a reduction gear (4) connected to the motor;
a differential (5) connected to the reduction gear, and arranged to rotate an axle (55) of a vehicle about a differential axis (J5);
a housing (6) including:
a motor housing portion (81) arranged to house the motor in an interior thereof, and
a gear housing portion (82) arranged to house the reduction gear and the differential in an interior thereof; and
oil (O) housed in the interior of the gear housing portion, wherein the differential includes a gear (51) arranged to rotate about the differential axis;
an end portion (the bottom of 51) of the gear on a lower side in a vertical direction is located lower than the reduction gear in the vertical direction, and is arranged to soak in the oil in the interior of the gear housing portion;
the oil is housed in the interior of the motor housing portion (oil is held in the reservoir formed by 68 and 81a in Figure 1);
the interior of the motor housing portion and the interior of the gear housing portion are joined to each other (see Figure 1); and
the oil is fed to the motor housing portion from the gear housing portion (oil is fed as shown by the arrows in Figure 1).
Ishikawa et al. does not disclose that the housing further includes a first hole and a second hole each of which is arranged to join the interior of the housing and a space outside of the housing to each other.
Ito teaches a housing (13) that includes a first hole (15g) and a second hole (15f) each of which is arranged to join an interior of the housing and a space outside of the housing to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ishikawa et al. to include a first hole and a second hole each of which is arranged to join an interior of the housing and a space outside of the housing to each other, as taught by Ito, for the purpose of providing a structure that allows the oil to be exchanged for new oil thus providing better lubrication in the housing.
Regarding claim 2, Ishikawa et al. in view of Ito discloses all of the claim limitations, see above, but does not disclose that each of the first hole and the second hole is defined in a portion of the gear housing portion.
lto teaches that each of an oil drain hole (15g) and an oil feed hole (15f) are defined in a portion of a gear housing portion which houses a gearing assembly (15h, 15i).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ishikawa et al. to have each of the first hole and the second hole be defined in a portion of the gear housing portion which houses the differential, as taught by Ito, for the purpose of providing a structure more easily allows oil in the lowest point of the drive apparatus to be removed by allowing gravity to aid in flowing the oil downward and into at least one of the first and second holes.
Regarding claim 3, Ishikawa et al. in view of Ito discloses that the oil is fed into the gear housing portion through the first hole, and the oil is drained from the second hole (this limitation is an example of intended use/functional language; While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.).
Regarding claim 4, Ishikawa et al. in view of Ito discloses that the first hole is defined in a portion of the gear housing portion which houses the differential (see the rejection of claim 2 above).
Regarding claim 7, Ishikawa et al. in view of Ito discloses that the second hole is defined in a portion of the gear housing portion which houses the differential (see the rejection of claim 2 above).
Regarding claim 11, Ishikawa et al. in view of Ito discloses all of the claim limitations, see above, but does not disclose a first stopper member removably fitted in the first hole to close the first hole; and
a second stopper member removably fitted in the second hole to close the second hole.
Ito teaches a first stopper member (23) removably fitted in the first hole to close the oil drain hole; and
a second stopper member (22) removably fitted in the second hole to close the second hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ishikawa et al. in view of Ito to have a first stopper member removably fitted in the first hole to close the first hole, and to have a second stopper member removably fitted in the second hole to close the second hole, as taught by Ito, for the purpose of providing a structure that prevents oil from flowing out of the drive apparatus.
Regarding claim 12, Ishikawa et al. discloses an electric pump (96) configured to supply the oil from the gear housing portion to the motor housing portion (oil goes from 92a to the oil pump then from the oil pump to element 97 then to the motor housing portion as shown by path 92c in Figure 1), and
wherein the electric pump is located in the portion of the gear housing portion that houses the differential (the language of the claim limitation is broad enough to encompass the location of 96 in Figure 1).
Ishikawa et al. in view of Ito does not disclose that the electric pump is located on another side of the differential in the axial direction of the differential axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electric pump of Ishikawa et al. in view of Ito to be located on another side of the differential in the axial direction of the differential axis because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex lnc., 127 S.Ct. 1742 (2007).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric pump be located on another side of the differential in the axial direction of the differential axis, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Having the electric pump be located on another side of the differential in the axial direction of the differential axis could allow for a more compact drive device depending on the shape of the housing.  Also, the Applicant has not disclosed any criticality to the electric pump being located on another side of the differential in the axial direction of the differential axis therefore it is believed that there is no criticality as to the location of the electric pump.
Regarding claim 14, Ishikawa et al. in view of Ito discloses all of the claim limitations, see above, but does not disclose that the first hole and the second hole are located on a same surface (the outer surface of the housing is viewed as the surface that the first and second holes are formed on) of the housing.
Regarding claim 15, Ishikawa et al. in view of Ito discloses all of the claim limitations, see above, but does not disclose that the first hole and the second hole are located on a plane when viewed along an axial direction of the differential axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first hole and the second hole to be located on a plane when viewed along an axial direction of the differential axis because when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int'l. Co. v. Teleflex Inc., 127 S.Ct. 1742 (2007).  The Applicant has not provided any criticality to the claimed specific locations of the first hole and the second hole thus their locations appear to be one design choice and not a novel function.  Furthermore, Paragraph 0087 of Applicant's specification discloses:
 “Any desired change or modification may be made to each of the oil drain hole and the oil feed hole as long as each of the oil drain hole and the oil feed hole is defined in the portion of the gear housing portion which houses the differential.  Relative positions of the oil drain hole and the oil feed hole may be modified in any desired manner.  Each of the oil drain hole and the oil feed hole may be defined in, for example, the bottom portion of the gear housing portion.  The oil drain hole and the oil feed hole may be defined in mutually different portions of the gear housing portion.  For example, one of the oil drain hole and the oil feed hole may be defined in the bottom portion of the gear housing portion with the other one of the oil drain hole and the oil feed hole being defined in a side wall portion of the gear housing portion.  Each of the oil drain hole and the oil feed hole may not be defined in the portion of the gear housing portion which houses the differential.  In this case, the oil drain hole is defined in the lower end portion of the housing.  Even in this case, it is possible to make it easy to drain out the oil through the oil drain hole, making it easy to change the oil housing in the interior of the housing.  The oil feed hole may not be provided”
Claims 5, 6, and 8-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2018027003 A; see previously provided machine translation) in view of Ito (US 9,512,915 B2) as applied to claims 4 or 7 above, and further in view of Aldrich et al. (US 2016/0061312 A1).
Regarding claim 5, Ishikawa et al. in view of Ito discloses that the gear housing portion includes a side wall portion (the side wall that 15g is formed in; Ito) located on one side of the differential in an axial direction (the direction along the axial centerline of 55 of Ishikawa et al.) of the differential axis.
Ishikawa et al. in view of Ito does not disclose that the first hole is defined in the side wall portion.
Aldrich et al. teaches a hole (26) defined in a side wall portion (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall portion of Ishikawa et al. in view of Ito to have the first oil hole, as taught by Aldrich et al., for the purpose of providing a more compact lubricant fill/drain location.
Regarding claim 6, Ishikawa et al. in view of Ito discloses that the first hole is located lower than the axle (15f is lower than 15h in Figure 3 of Ito thus 15f would be lower than the axial centerline of 55 of Ishikawa et al.).
Regarding claim 8, Ishikawa et al. in view of Ito discloses that the gear housing portion includes a side wall portion (the side wall that 15g is formed in; Ito) located on one side of the differential in an axial direction (the direction along the axial centerline of 55 of Ishikawa et al.) of the differential axis.
Ishikawa et al. in view of Ito does not disclose that the second hole is defined in the side wall portion.
Aldrich et al. teaches a hole (26) defined in a side wall portion (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall portion of Ishikawa et al. in view of Ito to have the second oil hole, as taught by Aldrich et al., for the purpose of providing a more compact lubricant fill/drain location.
Regarding claim 9, Ishikawa et al. in view of Ito discloses that the second hole is defined in a lower end portion of the gear housing portion which houses the differential (see the rejection of claim 2 above).
Regarding claim 10, Ishikawa et al. in view of Ito discloses that the second hole is located on the lower side of the differential axis in the vertical direction when viewed along the axial direction of the differential axis (15g is located below the gearing in Ito thus would also be lower than the axial centerline of 55 of Ishikawa et al.).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2018-27003 A; see previously provided machine translation) in view of Ito (US 9,512,915 B2) and further in view of Bassis (US 10,514,088 B2) and in further view of Manrao et al. (US 7,121,389 B2).
Regarding claim 16, Ishikawa et al. discloses a drive apparatus, comprising:
a motor (2);
a reduction gear (4) connected to the motor;
a differential (5) connected to the reduction gear, and arranged to rotate an axle (55) of a vehicle about a differential axis (J5);
a housing (6) including:
a motor housing portion (81) arranged to house the motor in an interior thereof, and
a gear housing portion (82) arranged to house the reduction gear and the differential in an interior thereof, wherein the interior of the motor housing portion and the interior of the gear housing portion are joined to each other;
oil (O) housed in the interior of the gear housing portion;
the oil is fed to the motor housing portion from the gear housing portion (oil is fed as shown by the arrows in Figure 1).
Ishikawa et al. does not disclose a first hole and a second hole each of which is arranged to join the interior of the housing and a space outside of the housing to each other;
a first stopper member removably fitted in the first hole to close the first hole; and
a second stopper member removably fitted in the second hole to close the second hole.
Ito teaches a housing (13) that includes a first hole (15g) and a second hole (15f) each of which is arranged to join an interior of the housing and a space outside of the housing to each other;
a first stopper member (23) removably fitted in the first hole to close the oil drain hole; and
a second stopper member (22) removably fitted in the second hole to close the second hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Ishikawa et al. in view of Ito to have a first hole and a second hole each of which is arranged to join the interior of the housing and a space outside of the housing to each other, to have a first stopper member removably fitted in the first hole to close the first hole, and to have a second stopper member removably fitted in the second hole to close the second hole, as taught by Ito, for the purpose of providing a structure that allows the oil to be exchanged for new oil thus providing better lubrication in the housing and for the purpose of providing a structure that prevents oil from flowing out of the drive apparatus.
Ishikawa et al. in view of Ito does not disclose an oil changing method for changing the oil housed in the interior of a gear housing portion in the drive apparatus, by using an oil changer including an oil drain tube, an oil feed tube, and a filter;
the oil changing method comprising:
connecting the oil changer to the drive apparatus by removing the second stopper member from the second hole and connecting the oil drain tube to the second hole, and removing the first stopper member from the first hole and connecting the oil feed tube to the first hole;
replacing the oil housed in the interior of the gear housing portion with first oil using the oil changer;
circulating the first oil between the gear housing portion and the oil changer; and
replacing the first oil housed in the interior of the gear housing portion with second oil using the oil changer;
wherein in said replacing the first oil with the second oil, the first oil drained out from the gear housing portion is fed to the motor housing portion.
Bassis teaches an oil changing method for changing the oil housed in the interior of a gear housing (110) using an oil changer (101, 108A-108D) including an oil drain tube (108D) and an oil feed tube (108B), the oil changing method comprising the steps of:
a) connecting the oil changer to a drive apparatus by removing a first stopper member (the member that stops oil from flowing out of the bore that 108D fits into) from an oil drain hole (the hole that 108D engages) and connecting the oil drain tube to the oil drain hole, and removing a second stopper member (the member that stops oil from flowing out of the bore that 108B fits into) from an oil feed hole (the hole that 108B engages) and connecting the oil feed tube to the oil feed hole;
b) replacing oil (the dots in 110) housed in the interior of the gear housing portion with a first oil (an amount of oil that is dispensed into 110 through 108B) using the oil changer;
c) circulating the first oil between the gear housing portion and the oil changer; and
d) replacing the first oil housed in the interior of the gear housing portion with a second oil (another amount of oil that is dispensed into 110 through 108B) using the oil changer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa et al. in view of Ito to have an oil changing method for changing the oil housed in the interior of the gear housing using an oil changer including an oil drain tube and an oil feed tube, the oil changing method comprising the steps of:
a) connecting the oil changer to a drive apparatus by removing the first stopper member from the oil drain hole and connecting the oil drain tube to the oil drain hole, and removing the second stopper member from the oil feed hole and connecting the oil feed tube to the oil feed hole;
b) replacing the oil housed in the interior of the gear housing portion with a first oil using the oil changer;
c) circulating the first oil between the gear housing portion and the oil changer; and
d) replacing the first oil housed in the interior of the gear housing portion with a second oil using the oil changer, as taught by Bassis, for the purpose of providing a method which removes a used oil and replaces it with clean oil thus aiding in increasing the longevity of the drive apparatus.
Ishikawa et al. in view of Ito and further in view of Bassis does not disclose a filter, and the first oil passing through the filter after flowing out of the gear housing portion and into the oil changer.
Manrao et al. teaches a filter (1), and a first oil (the oil that flows through 2) passing through the filter after flowing out of a gear housing portion (11) and into an oil changer (3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ishikawa et al. in view of Ito and further in view of Bassis to have a filter, and to have the first oil pass through the filter after flowing out of the gear housing portion and into the oil changer, as taught by Manrao et al., for the purpose of providing a structure that removes foreign debris from the oil thus aiding in preventing damage to the gearing from the foreign debris.
Regarding claim 17, Ishikawa et al. in view of Ito and further in view of Bassis and in further view of Manrao et al. discloses that in said circulating the first oil, the first oil is passed through the filter after flowing out of the gear housing portion and into the oil changer (oil flows through the filter [element 1 of Manrao et al.] when exiting the housing on its way to pump [element 3 of Manrao et al.] thus meeting the claim limitation).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kinto et al. (US 5,832,789) discloses a drive unit for an electric vehicle that is comprised of a motor, a reduction gear, a differential, and a housing formed by a motor housing portion and a gear housing portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656